Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Acquisition unit in claim 5.
Determination unit in claim 5.
Process execution unit in claim 5.
Sound output unit in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “acquisition unit” “determination unit” “process execution unit” and “sound output unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The phrases “acquisition unit” “determination unit” “process execution unit” and “sound output unit” do not appear in the specification in any manner that indicates corresponding structure, material, or acts for performing the entire claimed function. Therefore, claims 5-11 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 at lines 2-3 and lines 5 recites “when the push-in amount is in the range set by the two threshold values, it is assumed that a game character is grasping a target,” (emphasis added) and “when the push-in amount is not in the range set by the two threshold values, the information processing apparatus executes a process, based on an assumption that the game character has currently been unable to grasp the target” (emphasis added), this wording does not clearly indicate if the later recited conditions are required or optional and the scope of the claim is rendered indefinite.  If the amount is in the range, is the character grasping a target or not?  If the amount is not in the range is the character unable to grasp the target or not?  A wording that clearly indicates prior required conditional elements should be used, e.g. the game character will grasp a target and the game character will be unable to grasp the target.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2001/0023205 by Kikukawa and further in view of U.S. Publication 2018/0067545 by Provancher.
Regarding claim 5, Kikukawa discloses an information processing apparatus (100) to be connected to a controller apparatus (200) including a push button (fig. 1-3; 221 – see the button) that moves between a first position and a second position by being pushed by a user with a finger (para. 54-5A-5C – see the movement of the button), the information processing apparatus comprising: an acquisition unit for acquiring a push-in amount of the push button (para. 53-57, 60-66 – see the acquisition of push in data); a determination unit for determining whether or not the push-in amount is in a range that excludes the first position and the second position and that is set by two threshold values set between the first position and the second position (para. 89-94 – see the detection of push in amount and execution of game effects, e.g. weak attack etc.); and a process execution unit for executing a predetermined process, based on a result of the determination (para. 89-94 – see the detection of push in amount and execution of game effects, e.g. weak attack etc.).
wherein as the predetermined process, when the push-in amount is in the range set by the two threshold values (para. 89-94 – see the detection of push in amount and execution of game effects, e.g. weak attack etc.), a determination is made that a game character is performing an action, and when the push-in amount is not in the range set by the two threshold values, the information processing apparatus executes a process, based on a determination that the game character is unable to perform the action (para. 89-94 – see the detection of push in amount and execution of game effects only when the amount of push in meets the desired range, e.g. a weak attack when a specified push in amount is recorded etc.).
Kikukawa does not explicitly disclose that the action that is performed grasping a virtual target.  Provancher teaches grasping and not grasping a virtual object according to an input, see para. 79-83.  Because the references are from a similar art and concerned with a similar problem, i.e. input devices, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Kikukawa’s sensed push in interfacing with resulting grasping of virtual targets as taught by Provancher.  One having ordinary skill in the art being motivated to do so because Provancher’s virtual grasping of targets is well known in the art as a technique for interacting with a virtual world.  Kikukawa’s measured input could easily be applied to provide any type of known virtual output and providing for Kikukawa’s output to be of the nature taught by Provancher would yield predictable results.
Claim 12 is rejected as discussed above with regard to claim 5.
Response to Arguments
Applicant's arguments filed May 24, 2022 have been fully considered but they are not persuasive.
With respect to claim interpretation under section 112f, Applicant asserts that “Applicant’s rights in asserting alternative construction post allowance are maintained.”  Examiner disagrees and notes that MPEP§2181(VI) requires that
In response to the Office action that determined 35 U.S.C. 112(f)  was invoked, if applicant does not want to have the claim limitation interpreted under 35 U.S.C. 112(f)  applicant may: (1) present a sufficient showing to establish that the claim limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f); or (2) amend the claim limitation in a way that avoids interpretation under 35 U.S.C. 112(f)  (e.g., by reciting sufficient structure to perform the claimed function).

Applicant has failed to exercise either of these options and accordingly has acquiesced to section 112(f) interpretation of the above noted claim limitations.
With regard to the 112(b) rejection of claim limitations interpreted under section 112(f), Applicant makes no binding statement with regard to how the claim limitations are to be interpreted.  Applicant notes that “Applicant need only set forth an algorithm”, however Applicant does not provide for any finite sequence of steps for performing a task.  Applicant generically points to figures and paragraphs within the original disclosure without pointing to any “finite sequence of steps” that should be used to interpret the claims at issue. Examiner maintains that Applicant’s disclosure does not have sufficient support for the 112(f) recitations.  Applicant’s failure to point to any structure or “finite sequence of steps” supports this holding and the 112(b) rejection is maintained.
Applicant’s arguments with respect to prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J IANNUZZI/               Examiner, Art Unit 3715

/James S. McClellan/               Primary Examiner, Art Unit 3715